Citation Nr: 0300366	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  92-15 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran had active duty for training from January 1986 
to October 1986, and he had active duty from November 1987 
to July 1991. 

This case comes before the Board of Veterans' Appeals 
(Board) from a July 1992 RO decision which denied service 
connection for hearing loss.  The Board previously 
remanded the claim to the RO in September 1994, July 1996, 
and September 1997.  In September 1999, the Board issued a 
decision denying the veteran's claim for service 
connection for hearing loss.  The veteran appealed the 
Board's decision to the U. S. Court of Appeals for 
Veterans Claims (Court).  In June 2000, the Court issued 
an order which granted the VA Secretary's April 2000 
motion to vacate the Board's September 1999 decision and 
remand the case to the Board for further consideration.  
The Board remanded the claim to the RO once again in 
August 2001 for additional development.  The case was 
subsequently returned to the Board.     


FINDINGS OF FACT

The veteran had bilateral hearing loss at the time of his 
initial entry into service, and the condition did not 
permanently increase in severity during his periods of 
service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1110, 
1131, 1153 (West 1991 & Supp. 2002);  38 C.F.R. §§ 3.303, 
3.306 (2002). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty for training in the Air 
Force from January 1986 to October 1986, and on active 
duty in the Army from November 1987 to July 1991.  His 
service records show no medals or other information which 
would indicate combat service.  His March 1985 entrance 
examination prior to his first period of service shows 
that he had bilateral hearing loss at the time.  He had 
pure tone decibel thresholds of 10, 0, 0, 10, and 55 
decibels in the right ear at the 500, 1000, 2000, 3000, 
and 4000 Hertz frequencies, and 5, 0, 0, 25, and 50 
decibels in the left ear at the same frequencies.  The 
veteran also had bilateral hearing loss prior to his 
second period of service.  His June 1987 entrance 
examination shows that he had pure tone decibel thresholds 
of 10, 0, 0, 15, and 50 decibels in the right ear at the 
500, 1000, 2000, 3000, and 4000 Hertz frequencies, and 5, 
0, 5, 30, and 45 decibels in the left ear at the same 
frequencies.  An examination given to the veteran in 
August 1990 during his second period of service shows that 
he had pure tone decibel thresholds of 15, 5, 0, 30, and 
50 decibels in the right ear at the 500, 1000, 2000, 3000, 
and 4000 Hertz frequencies, and 5, 5, 10, 40, and 65 
decibels in the left ear at the same frequencies.  Speech 
audiometry revealed a speech recognition ability of 96 
percent in his right ear and 100 percent in his left ear.  
The examiner indicated an assessment of bilateral high 
frequency sensorineural hearing loss.  At the time of the 
veteran's July 1991 separation examination from his second 
period of service, he had pure tone decibel thresholds of 
5, 0, 0, 0, and 45 decibels in the right ear at the 500, 
1000, 2000, 3000, and 4000 Hertz frequencies, and 15, 0, 
0, 25, and 50 decibels in the left ear at the same 
frequencies.        

In February 1992, the veteran submitted his claim for 
service connection for bilateral hearing loss.  

In March 1992, the veteran was given a VA audiology 
examination.  He had pure tone decibel thresholds of 5, 5, 
10, 25, and 50 decibels in the right ear at the 500, 1000, 
2000, 3000, and 4000 Hertz frequencies, and 5, 5, 5, 40, 
and 45 decibels in the left ear at the same frequencies.  
Speech audiometry (using the Maryland CNC word list) 
revealed speech recognition ability of 92 percent in the 
right ear and 88 percent in the left ear.  The examiner's 
assessment was mild to moderate bilateral high frequency 
sensorineural hearing loss.

In March 1999, the veteran was given a VA audiology 
examination.  The examiner indicated that the veteran's 
June 1987 entrance examination (from his second period of 
service), August 1990 examination, July 1991 separation 
examination, and March 1992 examination had all been 
reviewed.  The examiner opined that there had been no 
decrease in the veteran's responses to pure tone stimuli 
over the period of time from 1987 to 1992.  On the current 
examination, the veteran had pure tone decibel thresholds 
of 15, 0, 0, 30, and 50 decibels in the right ear at the 
500, 1000, 2000, 3000, and 4000 Hertz frequencies, and 5, 
0, 0, 45, and 40 decibels in the left ear at the same 
frequencies.  Speech audiometry (using the Maryland CNC 
word list) revealed speech recognition ability of 92 
percent in the right ear and 92 percent in the left ear.  
The examiner's diagnosis was moderate bilateral high 
frequency sensorineural hearing loss.  The examiner opined 
that the results of this examination showed no significant 
change from the results of the veteran's 1987 entrance 
examination (which was from the veteran's second period of 
service).

In September 2001, the veteran was given another VA 
audiology examination by the same examiner who gave the 
veteran his last examination.  The examiner re-addressed 
the issue of pre-existing hearing loss versus hearing loss 
at the time of the veteran's separation from service.  The 
examiner reviewed the veteran's 1985 audiogram, noting a 
high frequency hearing loss at 55 decibels in the right 
ear and 50 decibels in the left ear.  It was noted that 
the veteran's March 1999 examination revealed thresholds 
of 50 decibels in the right ear and and 40 decibels in the 
left ear at 4000 Hertz.  The examiner stated that there 
had been no hearing decrease in thresholds at these 
frequencies when the veteran's enlistment audiogram was 
compared to current audiometric findings, and thus it was 
the examiner's opinion that the veteran's military service 
did not cause any further decrease in his pre-existing 
hearing loss.

A September 2002 statement from a private audiologist 
states that the veteran presented a couple of records 
which showed he had Maryland CNC test scores of 92 percent 
bilaterally on his March 1999 hearing test (lower than the 
94 percent mentioned in a supplemental statement of the 
case) and explained the difference between Maryland CNC 
tests and pure tone audiometry tests.  The private 
audiologist noted she had not personally given hearing 
tests to the veteran.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of 
the evidence necessary to substantiate his claim for 
service connection for bilateral hearing loss.  Relevant 
medical records have been obtained and VA examinations 
have been given.  The Board finds that the notice and duty 
to assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

A prexisting injury or disease will be considered to have 
been aggravated by active service where there is an 
increase in disability during such service, unless there 
is a specific finding that the increase is due to the 
natural progress of the condition. 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.

Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be presumed if they are 
manifest to a compensable degree within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. 
§§ 3.307, 3.309. 

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a "disability" when the 
auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
above frequencies are 26 decibels or higher; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 38 C.F.R. § 3.385. 

The Board notes the veteran did not engage in combat, and 
thus the provisions of 38 U.S.C.A. § 1154 are 
inapplicable. 

The veteran's March 1985 enlistment examination from his 
first period of service shows bilateral hearing loss under 
the standards of 38 C.F.R. § 3.385: at 4000 Hertz, the 
auditory threshold in the veteran's right ear was 55 
decibels, and the auditory threshold in the veteran's left 
ear was 50 decibels.  All subsequent audio examinations 
have continued to show the presence of bilateral hearing 
loss under the standards of 38 C.F.R. § 3.385.  Thus, the 
Board finds that the veteran had hearing loss at the time 
of his initial entry into service in January 1986, and 
that such hearing loss was a pre-existing condition and 
remains a current disability as set forth in 38 C.F.R. 
§ 3.385.

Evidence of record before the Board does not establish 
that the veteran's pre-existing hearing loss underwent an 
increase in severity during his period of service such 
that service connection on the basis of aggravation is 
appropriate.  As pointed out in the veteran's September 
2001 examination, the veteran's pure tone threshold at 
4000 Hertz was 55 decibels in his right ear and 50 
decibels in his left ear at the time of his initial 
induction examination in March 1985; these levels were 
shown to be 50 decibels in the right ear and 40 decibels 
in the left ear at 4000 Hertz at the time of the veteran's 
March 1999 examination.  Thus it is not shown that the 
veteran experienced an increase in the severity of his 
hearing loss over this time period, and the examiner 
concluded that the veteran's military service did not 
cause any further decrease in his pre-existing hearing 
loss.

The weight of the credible evidence demonstrates that the 
veteran's bilateral hearing loss pre-existed service and 
was not aggravated by any incident of service. The 
veteran's hearing loss was not incurred in or aggravated 
by his period of service. As the preponderance of the 
evidence is against the claim for service connection for 
bilateral hearing loss, the benefit-of-the-doubt doctrine 
does not apply, and the claim must be denied. 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for bilateral hearing loss is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

